      Case 2:20-cv-01429-DWL Document 64 Filed 10/15/20 Page 1 of 26




 1   ELLEN SUE KATZ, AZ Bar. No. 012214
     BRENDA MUÑOZ FURNISH, AZ Bar No. 027280
 2   WILLIAM E. MORRIS INSTITUTE FOR JUSTICE
     3707 North Seventh Street, Suite 300
 3   Phoenix, Arizona 85014
     (602) 252-3432
 4   eskatz@qwestoffice.net
     bmfurnish@qwestoffice.net
 5
     DANIEL J. ADELMAN AZ Bar No. 011368
 6   ARIZONA CENTER FOR LAW IN THE PUBLIC INTEREST
     514 West Roosevelt Street
 7   Phoenix, Arizona 85003
     (602) 258-8850
 8   danny@aclpi.org
 9   Attorneys for Plaintiffs
10                              UNITED STATES DISTRICT COURT
11                                   DISTRICT OF ARIZONA
12   Poder in Action, an Arizona nonprofit
     corporation; Arizona Dream Act Coalition
13   an Arizona nonprofit corporation; and             No. CV 20-01429-DWL
     Aurora Galan Mejia, individually and on
14   behalf of others similarly situated,
15                Plaintiffs,                         PLAINTIFFS’ OPENING BRIEF FOR
                                                        A FINAL DECISION IN THEIR
16   v.                                                     FAVOR ON COUNT I
17   The City of Phoenix, a municipal
     corporation,
18
                Defendant.
19
20
21          Plaintiffs’ Count I claim under the Supremacy Clause of the U. S. Constitution
22   satisfies the criteria for a final merits decision in their favor. Plaintiffs seek a permanent
23   injunction and a declaratory judgment. Defendant’s counsel at the oral argument on
24   August 14, 2020, stated that the City’s decision to impose the challenged immigrant
25   restriction on eligibility for the emergency housing funds was solely because of the City’s
26   interpretation of the Personal Responsibility and Work Opportunity Reconciliation Act of
27   1996 (“PRWORA”) and was not a policy decision.                As discussed below, neither
28   Congress nor the relevant federal agency has imposed or instructed states and localities to


                                               1
      Case 2:20-cv-01429-DWL Document 64 Filed 10/15/20 Page 2 of 26




 1   impose immigration restrictions in addressing the emergency housing and utility needs of
 2   their residents when using monies distributed from the Coronavirus Relief Fund (“CRF”).
 3   The PRWORA immigrant restrictions do not apply because the Coronavirus Aid, Relief,
 4   and Economic Security Act (“CARES” Act) is a later passed law specifically intended to
 5   address the COVID-19 pandemic. Even if PRWORA could apply, the CRF emergency
 6   housing funds pursuant to long-standing federal guidance do not meet the definition of
 7   federal public benefit and even if they did, the emergency housing funds at issue fall
 8   squarely within two PRWORA exceptions.
 9          In support of this request for final relief, Plaintiffs submit the following documents
10   with their opening brief: First and Second Supplemental Declarations of Karina Ruiz De
11   Diaz with Exhibit; First and Second Supplemental Declarations of Viridiana Hernandez
12   with Exhibit; Declaration of Jay Young; Declaration of Professor David Super with
13   Exhibits; Declaration and Supplemental Declaration of LV; and Declaration of Ellen
14   Katz with deposition transcripts as exhibits. In support of this opening brief Plaintiffs
15   also incorporate by reference evidence submitted previously in the court record in this
16   case, including the Declarations of Karina Ruiz De Diaz (Doc. 11), Viridiana Hernandez
17   (Doc. 10) and Aurora Galan Mejia (Doc. 12).
18          The material facts in this case are set out in Plaintiff’s First Amended Complaint,
19   Doc. 24 ¶¶ 1-4; 12-15; 9-28; 59, and the Court’s Order dated August 26, 2020, Doc. 40 at
20   4-6. As explained below, the Court should find that the City’s actions violate federal law
21   and grant injunctive and declaratory relief to Plaintiffs.
22   I.     Defendant’s Imposition of Immigration Requirements for Eligibility for the
            Emergency Housing Funds Violates Federal Law
23
24          A.     The City’s Emergency Housing Assistance Program Using
                   Coronavirus Relief Funds Does Not Meet the Definition of Federal
25                 Public Benefit in PRWORA
26          To come within the restrictions of PRWORA, the City’s emergency housing
27   assistance must meet the statute’s definition of “federal public benefit,” 8 U.S.C. §
28   1611(c), and not fall within one of the mandatory exceptions in subsection (b). Only one


                                                2
      Case 2:20-cv-01429-DWL Document 64 Filed 10/15/20 Page 3 of 26




 1   federal agency has issued interpretive guidance on the definition. On August 4, 1998, the
 2   United States Department of Health and Human Services issued a public notice with a
 3   comment period on the agency’s interpretation of the term “federal public benefit.”
 4   Office of the Secretary, Health and Human Services (“HHS”), Personal Responsibility
 5   and Work Opportunity Reconciliation Act of 1996 (PRWORA); Interpretation of
 6   “Federal Public Benefit,” (“HHS Interpretation of Federal Public Benefit”) 63 Fed. Reg.
 7   41658-01. HHS noted the difference in the definition of “federal public benefit” in
 8   PRWORA and the definition of “federal benefit” in the Illegal Immigration Reform and
 9   Immigrant Responsibility Act of 1996 (“IIRIRA”). Specifically, IIRIRA’s definition
10   does not include the phrase “individual, household or family eligibility unit.” Id. at
11   41659. HHS concluded that Congress’ inclusion of the phrase “individual, household or
12   family eligibility unit” in the definition of federal public benefit intended to “limit those
13   benefits that would not be available to non-qualified aliens.” Id. HHS interpreted the
14   phrase “individual, household or family eligibility unit” to refer to benefits that are:
15                 (1) provided to an individual, household, or family, and (2)
16                 the individual, household, or family must, as a condition of
                   receipt, meet specified criteria (e.g., a specified income level
17                 or residency) in order to be conferred the benefit, that is, they
18                 must be an “eligibility unit.”

19   Id. HHS explained that the term “federal public benefits” does not include benefits
20   generally targeted to certain communities or sectors of the population, such as “people
21   with particular physical conditions such as a disability or disease; gender; [or] general
22   age groups such as youth or elderly.” Id. This is because “in order for a program to be
23   determined to provide benefits to ‘eligibility units’ the authorizing statute must be
24   interpreted to mandate ineligibility for individuals, households, or families that do not
25   meet certain criteria, such as a specified income level or a specified age.” (emphasis
26   added).
27          HHS also explained that while HHS programs may target the needs of specific
28   populations such as children or pregnant women, “unless the authorizing statutes require


                                                3
      Case 2:20-cv-01429-DWL Document 64 Filed 10/15/20 Page 4 of 26




 1   that the characteristics of these groups form the basis for denial of services or
 2   benefits, these are not benefits that go to ‘eligibility units.’” Id. (emphasis added). That
 3   was because the authorizing statutes “identify populations with specific characteristics to
 4   clarify the types of services that should be provided; they do not contemplate that
 5   providers use variations in individual characteristics as a basis for determining eligibility,
 6   on a case by case basis.” Id. Thus, a benefit targeted to certain populations based on their
 7   characteristics, such as a benefit provided under the Maternal and Child Health program,
 8   which provides health services to women and children, is an example of a benefit that is
 9   not a “Federal public benefit.” Id. at 41659-60. The CRF funds are similar to “block
10   grants” that HHS concluded are not federal public benefits, such as community services
11   block grants because they are intended to serve a community, even if some funds go to
12   individuals. Id. at 41659.
13          The HHS interpretation issued contemporaneously to facilitate compliance with 8
14   U.S.C. §1642 is entitled to deference. The question is what deference the HHS
15   interpretation is entitled to receive. Chevron, U.S.A., Inc. v. Natural Resources Defense
16   Council, Inc., 467 U.S. 837, 842-43 (1984) generally requires a court to defer to an
17   agency’s reasonable interpretation of an ambiguous statute. Chevron deference requires
18   delegated authority by Congress and agency interpretation pursuant to that authority. U.S.
19   v Mead, 533 U.S. 218, 226-27 (2001).
20          Regardless of whether an agency has “express delegation of authority on a
21   particular question, agencies charged with applying a statute necessarily make all sorts of
22   interpretive choices” and even if the choices do not bind judges, they certainly may
23   influence courts facing the same questions the agency already answered. Id. at 227.
24   Sometimes the delegation of interpretive authority is implicit and it is apparent that
25   Congress would expect the agency to address the ambiguity and fill in the gaps and speak
26   with the force of law. Id. at 229. As long as the agency’s interpretation is reasonable, a
27   reviewing court is obliged to accept the agency’s position. Id. The Court has long
28   recognized that there is a range of statutory variations that lead to more than one variety


                                               4
         Case 2:20-cv-01429-DWL Document 64 Filed 10/15/20 Page 5 of 26




 1   of judicial deference. Id. at 237.
 2           In PRWORA, Congress directed the Attorney General to consult with HHS in
 3   promulgating regulations. 8 U.S.C. § 1642 (a)(1) and (2). Professor David Super is an
 4   expert in public benefits law and immigration law and his qualifications are described in
 5   David Super Declaration (“Super Decl.”) ¶¶ 1-5 and in his deposition, Exhibit 1 to Katz
 6   Declaration, (“Exh. 1”) David Super Deposition (“Super Dep.”) 8:12-28:6.1 He followed
 7   closely the Congressional negotiations over PRWORA.              He submitted a detailed
 8   declaration with his expert opinions on the Health and Human Services interpretation of
 9   the term federal public benefit in PRWORA. Professor Super has direct knowledge of
10   the roles the various federal agencies played in the enactment of PRWORA and the
11   subsequent agency interpretations.      Super Decl. ¶¶ 6-15. He provided significant
12   information about this legislative process. After PRWORA was enacted, Professor Super
13   described the federal agency coordination between DOJ and HHS in publishing their
14   guidance on the same day. Id. ¶¶ 23-26. HHS took the lead on interpreting the term
15   “federal public benefit” and is the only federal agency to articulate principles for defining
16   it and for addressing the meaning of the term “eligibility units.” Exh. 1 to Katz Decl.,
17   Super Dep. 123: 20-25- 124: 1-5. HHS published its definition through a public notice
18   with a comment period that was immediately “effective unless and until they put out
19   something subsequent.” Id. 110: 8-21-111: 8-10. The notice was never changed and
20   remains in effect. Id. 135: 19-25.
21           On August 4, 1998, the Department of Justice (“DOJ”) issued proposed rules on
22   the “Verification of Eligibility for Public Benefits.” 63 Fed. Reg. 41662-01. These
23   proposed rules appeared in the Federal Register immediately after the HHS notice
24   discussed above. DOJ never finalized the proposed rules. Exh. 1 to Katz Decl., Super
25   Dep. 114: 3-11. This coordination made sense because DOJ had expertise in document
26   verification requirements and HHS in public benefits. Id. 132:14-25–133:1-5. HHS was
27
28
     1
           All deposition transcripts are attached as exhibits to the Declaration of Ellen Katz
     submitted with the opening brief.

                                               5
         Case 2:20-cv-01429-DWL Document 64 Filed 10/15/20 Page 6 of 26




 1   the lead benefit-granting agency. Id. 120: 9-20. HHS consequently identified over 20
 2   HHS programs that provide federal public benefits that do not fall within one of the
 3   exceptions in PRWORA. HHS Interpretation of Federal Public Benefit, 63 Fed. Reg. at
 4   41658.
 5            Although DOJ included a definition of federal public benefits in its proposed
 6   rules, the definition essentially mirrors the wording of PRWORA. DOJ largely copied
 7   the statutory language, Exh. 1 to Katz Decl., Super Dep. 120:3-8, and reprinted the
 8   statutory language. Id. 124: 6-12. In that situation, the definition is not entitled to
 9   deference, because it does little more than restate the terms of PRWORA. Gonzales v.
10   Oregon, 546 U.S. 243, 257, (2006) (a parroting regulation does not change the fact that
11   the question is not the meaning of the regulation but the meaning of the statute and an
12   agency does not acquire special authority to interpret its own words when instead of
13   using its expertise and experience to formulate a regulation it merely paraphrases the
14   statutory language).2 Professor Super explained that the DOJ proposed rulemaking and
15   the HHS notice issued on the same day and appearing sequentially in the Federal
16   Register demonstrate coordination between the two agencies. Exh. 1 to Katz Decl., Super
17   Dep. 116: 2-16. He explained that DOJ described the extensive interagency consultation
18   that DOJ did not want to take discretion from the benefit-granting agencies and, by
19   repeating the statutory language, DOJ was leaving the interpretation to HHS. Id. 119: 11-
20   25–22:1-8. This coordination demonstrates that HHS’ contemporaneous interpretation
21   was compatible with PRWORA and the DOJ proposed rules. Id. 121:3-19. It was Office
22   of Management and Budget’s (“OMB”) job to be sure that the agencies were speaking
23   consistently. Id. 121: 12-19. Such coordination meant that DOJ would have seen the
24
25
26
     2
            Previously, DOJ issued Interim Guidance on Verification of Citizenship, Qualified
     Alien Status and Eligibility Under Title IV of the Personal Responsibility and Work
27   Opportunity Reconciliation Act of 1996, Nov. 17, 1997, 62 Fed. Reg. 613344-02
28   (“Interim Guidance on Verification”). Here, as well, DOJ’s definition of federal public
     benefit generally recites the wording of PRWORA. Id. at 61361.

                                             6
         Case 2:20-cv-01429-DWL Document 64 Filed 10/15/20 Page 7 of 26




 1   HHS notice prior to its publication and would have objected to it if it disagreed, which
 2   did not happen. Id. 116: 2-16.3
 3           The fact that an agency reached its interpretation through less formal means than
 4   “notice and comment” rulemaking does not automatically deprive the interpretation of
 5   Chevron deference. Barnhart v Walton, 535 U.S. 212, 221-22 (2002). See Young v.
 6   Community Nutrition Institute, et al., 476 U.S. 974, 981 (1986) (agency notice published
 7   in Federal Register entitled to Chevron deference). Congress gave HHS “consultative
 8   authority,” Exh. 1 to Katz Decl., Super Dep. 66: 8-13, the authority to offer guidance in
 9   DOJ’s rulemaking. Id. 76: 13-19. By requiring DOJ to consult with HHS Congress
10   showed it placed a special trust in HHS. Id. 67: 16-19. Moreover, OMB would not have
11   allowed DOJ to issue guidance without consulting with HHS. Id. 68: 18-25 – 69:2. HHS
12   took the lead on the interpretation of the term “federal public benefit” in PRWORA and
13   its definition is “authoritative.” No other agency published guidance after August 4,
14   1998, although some listed the programs under their jurisdiction that were restricted by
15   PRWORA. Id. 127:3 – 129: 1. Twenty-two years later, HHS’ guidance continues to be
16   the only detailed agency interpretation. This demonstrates that HHS was speaking for the
17   federal government. Such a long-standing interpretation is entitled to Chevron deference.
18   3
            Plaintiffs claim that the CARES Act can be construed consistently with PRWORA
19   is supported by the DOJ guidance. The Attorney General issued a final specification
     regarding programs exempt under section (b)(1)(D). Final Specification of Community
20   Programs Necessary for the Protection of Life or Safety Under Welfare Reform
21   Legislation, 66 Fed. Reg. 3613-02, (Jan. 16, 2001) (“Final Specification of Community
     Programs”). DOJ confirmed that the “Department will grant all appropriate deference to
22   the determination, if one has been made, by the benefit granting agency as to whether
     the program is a federal public benefit.” Id. at 3614. In DOJ’s Interim Guidance on
23
     Verification DOJ stated that “If you have any questions as to whether a particular
24   program provides a federal public benefit covered by the Act or a benefit that is
     exempted from the Act’s requirements, you should consult with the federal agency or
25   department that oversees the program.” 62 Fed. Reg. 61344, 61361. Indeed, 8 U.S.C. §
26   1614 requires federal agencies that administer programs covered by PRWORA to publish
     notification to the public of program eligibility. The Treasury Department has not filed
27   such a notice. Thus, the two statutes can be read consistently. For all the reasons stated in
28   Plaintiffs’ briefing on the Motion for a Preliminary Injunction, Docs. 13 and 32, and in
     this Opening Brief, the CRF funding stream is not a federal public benefit.

                                               7
      Case 2:20-cv-01429-DWL Document 64 Filed 10/15/20 Page 8 of 26




 1   See e.g., Barnhart, 535 U.S. at 219-220 (according Chevron deference to “long-standing”
 2   interpretation applied for twenty years by the Social Security Administration); Arizona
 3   Health Care Cost Containment System v. McClellan, 508 F.3d 1243, 1253-54 (9th Cir.
 4   2007) (according Chevron deference to an interpretation used by the Health Care
 5   Financing Administration for more than twenty years).
 6          If the Court were to find that Congress did not intend to delegate authority, even
 7   implicitly, or the agency did not act pursuant to that authority, judicial deference is
 8   merited only to the extent that the agency reasoning is persuasive. Mead, 533 U.S. at 234.
 9   For all the reasons cited above, the HHS reasoning is persuasive. Certainly, it should not
10   be discounted or ignored. Finally, although HHS’ interpretation has been in effect for
11   over 22 years, no one has challenged it in court.
12          Applying the HHS definition, the inquiry is whether the “authorizing statute,” in
13   this case the CARES Act, “must be interpreted to mandate ineligibility for individuals,
14   households, or families who do not meet certain criteria, such as specific income level or
15   specified age.” (emphasis added). HHS Interpretation of Federal Public Benefit, 63 Fed.
16   Reg. at 41659. The CARES Act has no such mandate on ineligibility for emergency
17   housing funds.
18          Similarly, the City’s emergency housing program requirement that persons suffer
19   some financial impact, such as some reduction in income or some increase in expenses
20   due to the pandemic, does not constitute eligibility criteria such as a specific income
21   level. This is the classic situation where the program is open to a broad group of persons
22   and does not fall within the definition of a federal public benefit. Nor does HHS’
23   interpretation expand the restrictions beyond the stated policy of the PRWORA that
24   immigrants be self-reliant. 8 U.S.C. § 1601(5). Immigrants who may find themselves in
25   need of emergency housing or utility assistance because of the unprecedented COVID-19
26   pandemic are not dependent and only find themselves in dire circumstances because of
27   this unprecedented pandemic. See evidence discussed in Section III below. A statutory
28   term is ambiguous if it is capable of a range of meanings. “So long as the agency has


                                              8
      Case 2:20-cv-01429-DWL Document 64 Filed 10/15/20 Page 9 of 26




 1   defined the term within the range of meanings, [the court] has no grounds for second-
 2   guessing the agency, ‘even if the agency’s reading differs from what [we] believe is the
 3   best statutory interpretation.’” City and County of San Francisco v. U.S. Citizenship and
 4   Immigration Services, 944 F.3d 773, 792 (9th Cir. 2019) (citations omitted). That is what
 5   HHS has done.
 6          In contrast to the City’s program, HHS identified the Low-Income Energy
 7   Assistance Program (“LIHEAP”) as a federal public benefit. HHS Interpretation of
 8   Federal Public Benefit, 63 Fed. Reg. 41658. A review of the LIHEAP statute shows how
 9   the eligibility unit definition is used. LIHEAP has specific income eligibility limits. 42
10   U.S.C. § 8624 (b)(2)(B)(i) and (ii) (household income cannot exceed 150% of the poverty
11   level for the state or 60% of the state medium income, respectively) and certain persons
12   are categorically eligible for the assistance, such as persons who receive Supplemental
13   Security Income benefits or food stamps. Only one such person must be in the household.
14   42 U.S.C. § 8624 (b)(2)(A) (ii) and (iii), respectively. Thus, the LIHEAP program is
15   consistent with HHS guidance for the definition of federal public benefit because
16   LIHEAP mandates ineligibility for those who do not meet the specified criteria in the
17   statute.
18          For all these reasons, HHS’ interpretation is entitled to deference or at least
19   persuasive effect and the City’s emergency housing assistance vendor payments are not a
20   federal public benefit.
21          B.     Even if PRWORA Applies, the Emergency Housing Funds Are a
                   Mandatory Exception as Short-Term, Non-Cash, In-Kind Emergency
22                 Disaster Relief
23          Even if PRWORA’s restrictions applied to the Coronavirus Relief Fund (“CRF”),
24   funding stream, emergency housing assistance would fall within the mandatory exception
25   for “short-term, non-cash, in-kind emergency disaster relief.” 8 U.S.C. § 1611(b)(1)(B).
26   “Subsection (a) shall not apply with respect to the following Federal public benefits.” 8
27   U.S.C. § 1611(b)(1) (emphasis added). The funds at issue fall squarely within this
28   exception.


                                             9
     Case 2:20-cv-01429-DWL Document 64 Filed 10/15/20 Page 10 of 26




 1          There is no dispute that the City’s emergency housing funds are “short-term” and
 2   “disaster relief” in response to the COVID-19 pandemic. Here, the City’s emergency
 3   housing assistance program is funded by the CRF, which was created to help states and
 4   localities respond to an emergency disaster. The City’s program is a short-term assistance
 5   program which is intended to provide eligible applicants with one-time assistance for
 6   vendor payments for rent, mortgage or a utility bill accrued from March through
 7   December 2020.
 8          The emergency housing assistance is dispersed through vendor payments from the
 9   entities administering the program to a landlord for rent, a mortgage company for
10   mortgage payments or a utility company for utilities. No money is paid to the applicant.
11   Unlike cash, the assistance is not fungible, but goes directly to the housing or utility
12   provider for in-kind support.
13          The parties dispute the meaning of the terms “non-cash and “in-kind.”          The
14   interplay of these terms is demonstrated by DOJ’s interpretation of another PRWORA
15   exception for “programs services or assistance” under 8 U.S.C. § 1611(b)(1)(D). Final
16   Specification of Community Programs, 66 Fed. Reg. 3613-02 (Jan. 16, 2001).         In the
17   specification section of this guidance, DOJ inserts “(non-cash)” immediately after the
18   term “in-kind” each time it appears. 66 Fed. Reg. at 3616.       Thus, it appears that DOJ

19   interprets the terms as interchangeable.4

20          Housing assistance, including housing subsidies, is considered an “in-kind”

21   benefit in many other contexts. For example, the Social Security Administration for

22   receipt of Social Security benefits in 20 C.F.R. § 416.1102 addresses what constitutes

23   “income:”

24                  Income is anything you receive in cash or in kind that you
                    use to meet your needs for food and shelter. . . In-kind
25                  income is not cash but is actually food or shelter, or
26                  something you can use to get them. (emphasis added).

27   4
            In an earlier Notice on the same subject, DOJ also inserted the term “(non-cash)”
28   after the term “in-kind” in its specification section. Specifications of Community
     Programs, 61 Fed. Reg, 45985-10, Aug. 30, 1996.

                                                 10
     Case 2:20-cv-01429-DWL Document 64 Filed 10/15/20 Page 11 of 26




 1   This interpretation, like DOJ’s, confirms that “in-kind” is “non-cash.” Nor is it limited as
 2   the City suggests to goods and services.
 3          Similarly, the Ninth Circuit has upheld HHS’s policy that the difference between
 4   the rent paid and the fair market value of the rental constituted “in-kind” income and
 5   would reduce the renter’s Supplemental Security Income benefits. Young v. Schweiker,
 6   680 F.2d 680, 682 (9th Cir.1982). The same analysis applies to situations where the
 7   person lives rent-free, Antoniloi v. Harris, 624 F.2d 78, 80-81 (9th Cir. 1980), or where
 8   someone else pays the person’s rent. Hoff v Colvin, No. 13-cv-0558-MFJ, 2014 WL
 9   2880427 (D. Ariz. Sept. 24, 2014). The vendor payments are similar to these situations
10   where rental assistance paid on behalf of someone, no matter the form, are treated as
11   “non-cash” and “in-kind.”5 Certainly, the applicant does not get any cash in hand to use
12   for anything they want. Nor can the vendor payments be used for anything but rent,
13   mortgage and utilities. The funds cannot be used to buy food, make a car payment or
14   anything else.
15           The question is why the City has been so strident in its refusal to consider the
16   vendor housing and utility payments as “non-cash” and “in-kind.” Recall, the City’s
17   claim is that its interpretation of PRWORA prohibits the City from considering the
18   vendor payments as coming within this the exception. The City points to no authority for
19   its position.
20          As explained above, the City’s housing assistance program is exempt from
21   PRWORA’s restrictions pursuant to 8 U.S.C. § 1611(b)(1)(B) and the City has no basis
22   for imposing eligibility restrictions based on immigration status. Under the plain wording
23   of 8 U.S.C. § 1611(b)(1)(B), short-term, non-cash, in-kind emergency disaster relief such
24   as the City’s CRF for emergency housing assistance fits squarely within PRWORA’s
25   exception and, therefore, is not restricted based on immigration status.
26
27   5
            The Court also noted that in City and County of San Francisco, 944 F.3d at 783,
28   799, 800, the court refers to Section 8 rental assistance as “in-kind” payments. Doc. 40 at
     17-18. This is another example of housing assistance considered as “in-kind.”

                                                11
     Case 2:20-cv-01429-DWL Document 64 Filed 10/15/20 Page 12 of 26




 1          C.     Even if PRWORA Applies, the Exception that Non-Profits Are not
                   Required to Verify Immigrant Eligibility Applies
 2
 3          Even if the Court determines that these funds are federal public benefits subject to
 4   PRWORA, an exception to the immigration eligibility verification requirements applies
 5   when the funds are distributed by non-profit charitable organizations. 8 U.S.C. § 1642(d)
 6   (“a nonprofit charitable organization, in providing Federal public benefits . . . is not
 7   required under this chapter to determine, verify, or otherwise require proof of eligibility
 8   for any applicant for such benefits.”). The community entities that take applications,
 9   determine eligibility and deliver the emergency housing funds to the vendors are
10   nonprofits. The federal law does not require (or expect) these groups to make eligibility
11   decisions based on immigration status.
12          Professor Super also submitted his expert opinion regarding the history and
13   development of the non-profit exception. As he explains, the legislative history confirms
14   this analysis. Super Decl. ¶¶ 16-22. He describes Congress’ decision to include this
15   provision in PRWORA. He explains that many in Congress had a strong preference for
16   private non-profits, including faith-based organizations, over governmental bureaucracies
17   as means to disburse aid. Id. ¶ 16. During the negotiations over PRWORA, members of
18   Congress argued that non-profits who rely heavily on a volunteer staff could not feasibly
19   train their volunteers to verify immigration status properly. Id. ¶ 17. They also were
20   concerned that “requiring non-profits to determine persons’ immigration status before
21   providing assistance would disadvantage U.S. citizens as well as non-citizens because it
22   would cause potentially beneficial non-profits to drop out of program administration and
23   because the more complex and burdensome eligibility determination process would slow
24   the provision of aid in times of need.” Id. ¶ 18. This was a bipartisan concern. Exh. 1 to
25   Katz Decl., Super Dep. 93:7-17. Thus, “[a]s one of the conditions the President set on his
26   willingness to sign the legislation, the [Clinton] Administration demanded that no
27   immigration check be required for benefits provided by non-profit organizations.” Super
28   Decl. ¶ 21. This was a change from the earlier conference agreement. Id. ¶ 20. Senator


                                              12
     Case 2:20-cv-01429-DWL Document 64 Filed 10/15/20 Page 13 of 26




 1   Ted Kennedy confirmed this change and discussed the importance of the exception,
 2   emphasizing that the change:
 3                 allows nonprofit organizations, such as Catholic Charities,
                   church social service programs, or community-based
 4
                   organizations to continue to assist communities with
 5                 Government funds, without having to check the citizenship
                   and green cards of everyone who walks into their doors.
 6                 Rather than making harsh welfare reforms even harsher for
 7                 legal immigrants, this bipartisan agreement provides modest
                   but needed improvements over those reforms for battered
 8                 immigrants for charities and other nonprofit organizations
 9
                   that are a lifeline to immigrant communities.

10   Id at ¶ 21; 142 Cong. Rec. S11863, S11864 (daily ed. Sept. 30, 1996).
11          At his deposition, Professor Super explained that Senator Kennedy was
12   contrasting the final bipartisan bill to an earlier partisan version of the bill that did not
13   have the same provision for non-profits. Exh. 1 to Katz Decl., Super Dep. 98:20-99:5;
14   99:13-101:18. Senator Grassley acknowledged that the Clinton administration demanded
15   inclusion of the non-profit provision in the bill. Id. 103:20-103-23.
16          Further, the Department of Justice’s Interim Guidance on PRWORA explains that:
17                 A non-profit charitable organization that chooses not to verify
                   cannot be penalized (e.g., through cancellation of its grant or
18                 denial or reimbursement for benefit expenditures) for
19                 providing federal public benefits to an individual who is not a
                   U.S. citizen, U.S. noncitizen national or qualified alien.
20
21   62 Fed. Reg. 61344, 61345. The Interim Guidance contemplates situations where the
22   exception would not apply – if a law other than PRWORA independently restricts a
23   program based on immigration status. Because the CARES Act’s Coronavirus Relief
24   Fund does not have specific immigration status verification requirements, the exemption
25   applies, and nonprofits are not expected to make these determinations.             Congress
26   intended that if the entity making eligibility decisions was a non-profit, the very groups
27   Congress wanted to play a larger role in making benefit decisions, then the exception
28   applied. This was the trade-off for the non-profits to participate in the programs.


                                              13
     Case 2:20-cv-01429-DWL Document 64 Filed 10/15/20 Page 14 of 26




 1           The legislative history of the exception for programs administered by non-profits
 2   clarifies the exception’s clear language that the federal law does not require or expect
 3   these organizations to verify immigration status. The City’s program is administered by
 4   Wildfire, a non-profit organization. Because of this, the City’s program fits within this
 5   exception and, thus, the required immigration eligibility requirements meet the exception
 6   in the statute.
 7   II.     The City’s Immigrant Restriction Is Preempted by Federal Law
 8           The City’s immigrant restrictions are invalid under both field and conflict
 9   preemption principles. The Supreme Court has recognized that the federal law governing
10   immigrants preempts state law when it encroaches on the federal law or is in conflict with
11   it.   Arizona, et al., v. U. S., 567 U.S. 387, 399 (2012). A local provision is in conflict
12   with the federal law when it “stands as an obstacle to the accomplishment and execution
13   of the full purposes and objectives of Congress.”          Id. at 406 (quoting Hines v.
14   Dadidowitz, 312 U.S. 52, 67 (1941). In this situation, compliance with both local and
15   federal requirements is not possible. Id. As discussed in Section I above, the City’s
16   decision to impose immigration restrictions in the CRF program is in conflict with federal
17   law in at least three ways. See Valle del Sol, Inc., v. Whiting, 732 F.3d 1006, 1026-27
18   (9th Cir. 2013) (the additional and distinct state penalties disrupt the federal plan even
19   when the state shares similar goals to the federal government).
20           The City’s restrictions also fall under the field preemption principles. The CARES
21   Act and PRWORA provide a “pervasive” regulatory framework concerning when
22   immigrants are eligible for federally funded assistance. The intent to displace state law
23   can be inferred from a framework of regulation “so pervasive . . . that Congress left no
24   room for States to supplement it” or “where there is a federal interest . . . so dominant
25   that the federal system will be assumed to preclude enforcement of state law on the same
26   subject.” Arizona, 567 U.S. at 399 (quoting Rice v. Santa Fe Elevator Corp., 331 U.S.
27   218, 230 (1947). In this situation, Congress left no room for states to make their own
28   decisions on immigrant eligibility or to set different eligibility requirements when they


                                              14
     Case 2:20-cv-01429-DWL Document 64 Filed 10/15/20 Page 15 of 26




 1   are using federal funds.    See Arizona Dream Act Coalition v. Brewer, 855 F.3d, 967,
 2   974-75 (9th Cir. 2017) (state law regarding drivers’ license is preempted by the exclusive
 3   federal authority to classify noncitizens).
 4          The City relies on PRWORA when the funds at issue do not meet the definition of
 5   federal public benefit and if they do, the law specifically exempts short-term, non-cash,
 6   in-kind emergency disaster relief and non-profits from the immigration verification
 7   requirements. As explained in footnote 3, the CARES Act and PRWORA can be
 8   construed consistently. The City’s policy does not in any way “mirror” federal objectives.
 9   Rather, the City has undercut the federal objective to ensure that emergency housing
10   disaster relief is available without regard to immigration status. The City’s policy does
11   not in any way closely track a federal law or comport with federal goals. Instead, it
12   directly conflicts with federal law and is preempted.
13   III.   Plaintiffs Satisfy the Requirements for a Permanent Injunction
14          To obtain a permanent injunction, Plaintiffs must show in addition to actual
15   success on the merits that (1) they have suffered irreparable injury/harm; (2) remedies
16   available at law are not adequate; (3) in considering the balance of hardships between the
17   plaintiffs and defendant an injunction is warranted; and (4) the public interest would not
18   be disserved by a permanent injunction. eBay, Inc. v MercExchange, L.L.C., 547 U.S.
19   388, 391 (2006). Plaintiffs satisfy these requirements.
20          A.     Plaintiffs Have Suffered, Are Suffering, and Will Continue to Suffer
                   Irreparable Harm
21
22          Defendant’s improper immigration eligibility restrictions are causing irreparable
23   harm by unlawfully precluding the individual Plaintiff, and the communities served by
24   the organizational Plaintiffs, access to the City’s Program during this pandemic. At the
25   outset, it is important to point out the different procedural context of the present pleading
26   compared to the previous motion for preliminary injunction. As the Court stated, the key
27   consideration before the Court was the likelihood of harm in the brief period between the
28   Court’s ruling and a decision on the merits.            The evidence has been developed


                                               15
     Case 2:20-cv-01429-DWL Document 64 Filed 10/15/20 Page 16 of 26




 1   significantly since the preliminary injunction briefing and establishes irreparable harm
 2          The organizational Plaintiffs. The declarations and testimony of the Directors of
 3   Poder in Action and the Arizona Dream Act Coalition explain that they are intimately and
 4   directly involved in the immigrant communities in Phoenix, which have been hit very
 5   hard by the COVID-19 pandemic. Doc. 10, Viridiana Hernandez Declaration
 6   (“Hernandez Decl.”) ¶¶ 7-9; Doc. 11, Karina Ruiz De Diaz Declaration (“Ruiz De Diaz
 7   Decl.") ¶¶ 2-3. Poder members would have applied for the City’s housing funds if they
 8   were eligible. Doc. 10, Hernandez Decl. ¶¶ 13, 15. ADAC members also would have
 9   applied if they were eligible. Doc. 11, Ruiz De Diaz Decl. ¶ 6; Doc. 12; Aurora Galan
10   Mejia Declaration (“Galan Mejia Decl.”) ¶6. As a result of the terrible hardships their
11   communities were experiencing, and because of their exclusion from the City’s Program,
12   both organizations worked outside their core missions and diverted significant resources
13   to fundraise and administer a fund known as the Arizona Undocumented Workers Relief
14   Fund (“Relief Fund”). ADAC helped raise money for the fund and contributed some of

15   its own money to the fund. Doc. 11, Ruiz De Diaz Decl. ¶ 5; Karina Ruiz De Diaz First

16   Supplemental Declaration (“Ruiz De Diaz First Supp. Decl.”) ¶¶ 3-4; Karina Ruiz De

17   Diaz Second Supplemental Declaration (“Ruiz De Diaz Sec. Supp. Decl.”) ¶ 4.6

18          The executive director of ADAC, Ms. Karina Ruiz De Diaz, personally

19   interviewed at least 100 individuals who came to ADAC for help from the Relief Fund.

20   Ruiz De Diaz First Supp. Decl. ¶ 5. The vast majority of people who requested help had

21   lost their jobs or had their hours cut due to COVID-19. Exh. 2 to Katz Decl., Karina

22   Ruiz De Diaz Deposition (“Ruiz De Diaz Dep.”) 32:20-33:3; DX03; see also Doc. 11,

23   Ruiz De Diaz Decl. ¶ 3. Of the persons that she interviewed, most needed help with their

24   rent or mortgage and many were one to three months behind ,but ADAC could only give

25
26
     6
            Administering this fund was done on a purely volunteer basis because 100% of the
     money raised went to families in need. All the time spent was in addition to, and diverted
27   resources from, ADAC’s other responsibilities, which include census and voter
28   registration responsibilities. Doc. 11, Ruiz De Diaz Decl. ¶ 5; Exhibit 2 to Katz
     Declaration, Ruiz De Diaz Dep. 26:7-27:15

                                              16
     Case 2:20-cv-01429-DWL Document 64 Filed 10/15/20 Page 17 of 26




 1   each household $500. Exh. 2 to Katz Decl., Ruiz De Diaz Dep. 23:8-16; Ruiz De Diaz
 2   First Supp. Decl. ¶¶ 3, 5. ADAC knew that people needed far more than this, but they
 3   did not have sufficient funds. Id. ¶ 3. Tenants were being threatened with eviction. Exh.
 4   2 to Katz Decl., Ruiz De Diaz Dep. 23:8-16. ADAC hoped that by giving people $500,
 5   they could at least make a partial rent payment, which they hoped would delay or prevent
 6   eviction for as long as possible. Id.
 7          Ms. Viridiana Hernandez is the executive director of Plaintiff Poder in Action.
 8   Doc. 10, Hernandez Decl. ¶ 1. Most Poder members live in the City of Phoenix. Id. ¶ 5;
 9   Exh. 3 to Katz Decl., Viridiana Hernandez Deposition (“Hernandez Dep.”) 8:1-9. Ms.
10   Hernandez and Poder also worked to raise money for the Relief Fund.             Doc. 10,
11   Hernandez Decl. ¶ 11. Poder distributed Relief Funds of up to $600 to over 330 needy
12   immigrant applicants. Viridiana Hernandez First Supplemental Declaration (“Hernandez
13   First Supp. Decl.”) ¶¶ 3- 4. When they set the amount of money that could be provided
14   to each person, they knew it would not fulfill their needs, but the Relief Fund wanted to
15   provide whatever help they could. Id. ¶ 3; Exh. 3 to Katz Decl., Hernandez Dep. 64:7-17.
16   Ms. Hernandez personally spoke with Poder members who are not qualified immigrants
17   who wanted to apply for the City’s Program but could not because of their immigration
18   status. Id. 59:16-61:10. Some Poder members were evicted; others were threatened with
19   eviction. Doc. 10, Hernandez Decl. ¶¶ 13- 14; Hernandez First Supp. Decl. ¶¶ 9-10.
20          Ms. Ruiz De Diaz and Ms. Hernandez testified that their respective organizations
21   maintained a spreadsheet pursuant to the requirements of the Relief Fund, which was
22   administered by the Arizona Community Foundation. The spreadsheets documented the
23   nature of each request, the city where the applicant lived, why the person lost income due
24   to COVID-19 (e.g., laid off, lost hours, etc.), what their biggest need was for the money
25   (e.g., rent/mortgage, utilities, etc.), and various other fields. Ruiz De Diaz Sec. Supp.
26   Decl.; Exh. 1 to Decl. (“ADAC Spreadsheet”); Viridiana Hernandez Second
27   Supplemental Declaration (“Hernandez Sec. Supp. Decl.”), Exh. 1 to Decl. (“Poder
28


                                             17
     Case 2:20-cv-01429-DWL Document 64 Filed 10/15/20 Page 18 of 26




 1   Spreadsheet”). See also Id. ¶ 5 (providing additional foundation for these documents).7
 2   The vast majority of ADAC applicants had been laid off or had their hours reduced,
 3   ADAC Spreadsheet, column N. ADAC helped 491 persons and approximately 447 listed
 4   their rent or mortgage as the main need for the funds, with 17 more persons listing rent or
 5   mortgage and another need such as utilities. ADAC spreadsheet, column O. Similarly,
 6   Poder’s spreadsheet documented the circumstances of the individuals who were seeking
 7   help. Hernandez Sec. Supp. Decl. ¶¶ 5-7. Most applicants had been laid off or had their
 8   hours reduced. Others had COVID-19 and could not work. See Poder Spreadsheet,
 9   column N. Most listed rent/mortgage as their biggest need, either alone (115 applicants)
10   or in addition to utilities or another item (90) applicants. Id., column O. Many others
11   listed utilities as their number one need, either alone, or in combination with other needs.
12   Id.
13          Most of the applicants for the funds lived in the City of Phoenix, Id. column AC,
14   and ADAC and Poder members were among the applicants. Ruiz De Diaz Sec. Supp.
15   Decl. ¶ 8, Hernandez Sec. Supp. Decl. ¶ 8.
16          The Relief Fund has essentially run out of money, and both organizations had to
17   turn many people away. Exh. 2 to Katz Decl., Ruiz De Diaz Dep. 41:7-24; Exh. 3 to
18   Katz Decl., Hernandez Dep. 25:13-25. They continue to have people calling for help, but
19   they have no ability to help them. Exh. 2 to Katz Decl., Ruiz De Diaz Dep. 17:5-8; Exh.
20   3 to Katz Decl., Hernandez Dep. 25:13-25. The immigrants received from the Relief
21   Fund only a small fraction of the benefit that would have been provided had they been
22   able to participate in the City’s program. They have suffered and continue to suffer
23   irreparable harm.
24          Individuals.   The individual Plaintiff, Ms. Galan Mejia, is a homeowner, a
25   Deferred Action for Childhood Arrivals (“DACA”) recipient and a member of ADAC
26   who lives in the City of Phoenix. She was laid off, has lost income due to COVID-19
27
28
     7
          In paragraphs 7 and 8 of the Katz Declaration, Attorney Katz explains how these
     documents were produced as exhibits and how to read them.

                                              18
     Case 2:20-cv-01429-DWL Document 64 Filed 10/15/20 Page 19 of 26




 1   and is struggling to pay her mortgage. Doc. 12, Galan Mejia Decl. ¶¶ 7, 8. She would
 2   like to apply for the City’s Program but is being wrongfully denied the opportunity – and
 3   therefore is being harmed – by the City’s wrongful immigration requirements.
 4           An additional declarant known in this case by her initials, LV, has also provided
 5   evidence of harm. LV is an undocumented immigrant who lives in a trailer park in the
 6   City of Phoenix.8 LV Declaration (“LV Decl.”) ¶¶ 1-2. She became ill with COVID-19
 7   and lost her job and income as a result of the pandemic. Id. ¶¶ 3-4. She got behind on
 8   her rent and utilities as a result. Id. ¶ 5. She tried to apply to the City Program but was
 9   told she could not because of her status. Id. at ¶ 6; LV Supplemental Declaration (“LV
10   Supp. Decl.”) ¶ 4.     She received help from Poder and from her church, but it is not
11   enough. LV Decl. ¶ 6; LV Supp. Decl. ¶ 5. She was threatened with eviction if she falls
12   farther behind, was told she will be taken to court. LV Decl. ¶ 7. She was charged late
13   fees.   Id. ¶ 8.    The letter she received from her mobile home park explains the
14   consequences she faced:
15                        Being taken to Eviction Court, which can be “a humiliating
                           experience and also a matter of permanent public record;”
16
                          “Dispossession. You will be forcibly removed from the premises.;”
17
                          “Judgment(s). Your credit rating will be severely damaged” and you
18                         may be subject to a collection process until your debt is paid in full;
19                         possible seizure of assets; garnishment of wages; notification of
                           credit bureaus causing inability to qualify for lines of credit
20                         including credit cards, car loans, and mortgages; and notification of
                           National Tenant Reporting Services causing inability to qualify for
21
                           rental housing.
22
23   See Exh. 3 to Katz Decl., Hernandez Dep., Exh. DX13; LV Decl. ¶¶ 7-9; LV Supp. Decl.
24   ¶ 2.9
25
26
     8
             LV’s identity is being shielded pursuant to an agreement of the parties.

27
     9
           LV provided the letters to Attorney Adelman and also texted the letter and invoice
     to Ms. Hernandez. See LV Supp. Decl. ¶ 2. These letters were also produced by Ms.
28   Hernandez pursuant to subpoena. Those documents were marked as Exhibits DX12 and
     DX13 to Ms. Hernandez’s deposition. Hernandez Sec. Supp. Decl. ¶ 9. At the time of her

                                               19
     Case 2:20-cv-01429-DWL Document 64 Filed 10/15/20 Page 20 of 26




 1           Community Housing Group Director: LV’s harms are not unique. John (“Jay”)
 2   Young is the executive director of the Southwest Fair Housing Council, Jay Young
 3   Declaration (“Young Decl.”) ¶ 1. Mr. Young has extensive experience in the fields of
 4   eviction and eviction prevention. See Id. ¶¶ 1-3; Exh. 4 to Katz Decl., John (“Jay”)
 5   Young Deposition (“Young Dep.”) 6:25 – 9:2; 11:18 - 12:22; 16:6-19. Mr. Young
 6   explained how eviction proceedings stain a person’s record, which is extremely damaging
 7   to persons looking for housing. Young Decl. ¶ 3; Exh. 4 to Katz Decl., Young Dep. 17:4-
 8   19:4.   Mr. Young also explained how the Governor’s Executive Orders still allow
 9   landlords to get money judgments against tenants, including fees and penalties, which
10   cause all of the problems discussed above. Young Decl. ¶ 4; Exh. 4 to Katz Decl., Young
11   Dep. 19:7-20:15. These harms can make it difficult or impossible for a person with a
12   judgment of eviction against them to find safe and affordable housing again. Young
13   Decl. at ¶ 5. Evictions can lead to job loss, changing or loss of medical providers, loss of
14   personal belongings, and “in many cases, homelessness.” Id. ¶¶ 6-7; Exh. 4 to Katz
15   Decl., Young Dep. 19:19-20:15. Mr. Young and his organization work with tenants
16   statewide who become homeless after an eviction due to many of these reasons. Young
17   Decl. ¶ 8; Exh. 4 to Katz Decl., Young Dep. 20:16-22:18. Mr. Young explained that part
18   of his job is to monitor whether evictions and threatened evictions are still happening,
19   and they are. They continue to receive notice of tenants receiving “the five-day notice all
20   the way to … actually being evicted.” See Exh. 4 to Katz Decl., Young Dep. 30:7 – 32:3.
21   His statewide organization continues to receive calls from the Phoenix area, and he
22   believes “with confidence that these things are happening to folks in Phoenix.” Id. 32:11-
23   35:4; see also id. 35:13-38: Mr. Young also pointed out that the CDC Order continues to
24   allow a landlord to charge late fees and penalties and does not address the root problem
25   that tenants lack sufficient income to pay rent because of the loss of employment due to
26   the pandemic. Evictions will likely spike dramatically after the order expires because
27
28   Supplemental Declaration, LV was still expecting another statement from her mobile
     home park. She is several hundred dollars behind on her utilities. LV Supp. Decl. ¶ 4.

                                              20
     Case 2:20-cv-01429-DWL Document 64 Filed 10/15/20 Page 21 of 26




 1   tenants will still owe back rent and late fees. Young Decl. ¶¶ 8-9; Exh. 4 to Katz Decl.,
 2   Young Dep. 24:2-25:17.
 3          Mr. Young also reviewed the threatening letter that LV received from her mobile
 4   home park landlord (summarized above), and confirmed that these types of threats are
 5   typical, and are continuing to happen “through current day.” Id. 32:19-34:10. These are
 6   the types of “intangible” harms that warrant injunctive relief.
 7          National, State, and Local Studies and Reports. The evidence described above
 8   is entirely consistent with and confirmed by national and local studies. Increased
 9   evictions and foreclosures are expected once the federal and state orders are lifted.10
10   Undocumented immigrants are especially susceptible to evictions.11 Homeowners are
11   also vulnerable to foreclosures.12 Like evictions, foreclosures have “painful ramifications
12   that extend far beyond the immediate financial damage.”13
13
     10
            Katherine Lucas McKay et al., 20 Million Renters are at Risk of Eviction;
14
     Policymakers Must Act Now to Mitigate Widespread Hardship, The Aspen Institute (June
15   19, 2020), https://www.aspeninstitute.org/blog-posts/20-million-renters-are-at-risk-of-
     eviction/.
16
     11
             Steve Holt et al., Strong Foundations: Financial Security Starts with Affordable,
17   Stable Housing, The Aspen Institute at 21 (January 2020), https://assets.aspeninstitute.org
18   /content/uploads/2020/01/Financial-Security-Starts-with-Affordable-Stable-Housing_
     2020.pdf; Caitlin Dickerson, Sleeping Outside in a Pandemic: Vulnerable Renters Face
19   Evictions, The New York Times (June 4, 2020, updated Sept. 24, 2020),
     https://www.nytimes.com/2020/07/04/us/coronavirus-evictions-renters-immigrants.html
20
     (explaining that undocumented immigrants may be hesitant to file complaints about
21   landlords due to fear of deportation); Marketplace, For Many Immigrants, the Eviction
     Crisis has Already Begun, NPR (Sept. 1, 2020), https://www.marketplace.
22   org/2020/09/01/covid-19-evictions-landlords-tenants-california-mor-atorium-undocuent-
23   ed-immigrants/ (detailing illegal lockouts, harassment, and utility shut-offs that landlords
     are currently using against undocumented renters in California).
24   12
           Michal Grinstein-Weiss et al., Housing Hardships Reach Unprecedented Heights
25   During the COVID-19 Pandemic, Brookings (June 1, 2020), https://www.brookings.edu/
     blog/up-front/2020/06/01/housing-hardships-reach-unprecedented-heights-during-the-
26   covid-19-pandemic/.
27   13
           Krysten Crawford, Stanford Study Finds Home Foreclosures Can Have
28   Devastating, Long-term Impacts, Stanford News (June 22, 2020), https://news.stanford.
     edu/2020/06/22/home-foreclosures-can-devastating-long-term-impacts/.

                                              21
     Case 2:20-cv-01429-DWL Document 64 Filed 10/15/20 Page 22 of 26




 1          Importantly, the federal and state orders have not completely stopped evictions.14
 2   According to a New York Times report, “[t]he issue of CARES Act violations may be
 3   worst in Arizona.”15 In Arizona, evictions are expected to soar after the orders are lifted.
 4   More than 5,000 evictions were expected in Maricopa County alone prior to the extension
 5   of the moratorium that was set to expire in July.16A Princeton University study found that
 6   between March 15 and September 19, there have been more than 10,900 evictions filed in
 7   Phoenix.17 The Eviction Lab (the “Lab”) at Princeton University has been tracking
 8   evictions in Maricopa County since March 15, 2020.18 In the week that ended September
 9   27, the Lab recorded 685 eviction filings in Maricopa County.
10          B.     The Types of Harm Occurring and Likely to Occur Absent Relief
                   Constitute the Types of Harm that Justify Relief
11
12          It is noteworthy that Defendant has not rebutted Plaintiffs’ evidence. The City
13   never found or disclosed a witness to challenge how hard the pandemic has hurt the
14   immigrant community. Nor has any witness or disclosure rebutted the terrible harms that
15   befall persons who fall behind on their rent or mortgage and are threatened with eviction
16   even in the face of the moratorium. And, of course, those moratoria will expire, further
17   exposing the immigrant community to all of the harms described above. Being denied
18
     14
           Chris Arnold, Despite a New Federal Ban, Many Renters are Still Getting Evicted,
19   NPR (Sept. 14, 2020, 5:00 AM), https://www.kut.org/post/despite-new-federal-ban-
20   many-renters-are-still-getting-evicted.
     15
           Matthew Goldstein, Landlords Jump the Gun as Eviction Moratorium Wanes, The
21
     New York Times (July 23, 2020, updated Sept. 2, 2020), https://www.nytimes.com/2020/
22   07/23/business/evictions-moratorium-cares-act.html.
23
     16
            Catherine Reagor, Phoenix and Housing Groups Ask Ducey to Extend Arizona’s
     Halt on Evictions Until End of 2020, AZ Central (July 12, 2020, 7:15 AM), https://
24   www.azcentral.com/story/money/real-estate/catherine-reagor/2020/07/12/housing-groups
25
     -ask-gov-ducey-extend-arizona-eviction-moratorium-until-end-2020/5391583002/.
     17
           Bram Sabel-Smith et al., Evictions Damage Public Health. The CDC Aims to Curb
26   Them – For Now, Kaiser Health News (October 2, 2020), https://khn.org/news/evictions-
27   damage-public-health-cdc-aims-to-protect-residents-during-pandemic/.

28
     18
            Eviction Tracking: Phoenix, Arizona, Eviction Lab, https://evictionlab.org/
     eviction-tracking/phoenix-az/ (last visited Oct. 9, 2020).

                                              22
     Case 2:20-cv-01429-DWL Document 64 Filed 10/15/20 Page 23 of 26




 1   the opportunity to apply for and participate in the City’s Program has caused, is causing
 2   and will continue to cause irreparable harm.
 3           In this case, immigrants have been denied the opportunity to apply for the
 4   emergency housing benefits. That is sufficient to establish an injury. There is no
 5   requirement that Plaintiffs show that they would have been approved for the funds. See
 6   Ne. Fla. Chapter of Associated Gen. Contractors of America v. City of Jacksonville, Fla.,
 7   508 U.S. 656, 665-66 (1993) (collecting cases that stand for the propositions that if the
 8   government erects a barrier to a group to obtain a benefit, the group need not allege that
 9   they would have obtained the benefit but for the barrier). The intangible harms that
10   evictions cause as described above also constitute harm. See Planned Parenthood of
11   Greater Wash. and N. Idaho, et al v. U.S. Dep’t. of Health and Hum. Servs., 328 F.
12   Supp.3d 1133, 1149-1150 (E.D. Wash. 2018) (intangible injuries such as damage to
13   recruitment efforts or good will are irreparable harm).
14           The Ninth Circuit has consistently found irreparable harm where a local law,
15   policy, or practice was preempted by federal law. Arizona Dream Act Coalition v.
16   Brewer, 757 F.3d 1053, 1068 (9th Cir. 2014), discussed many of the ways in which
17   denial of a drivers’ license can cause further harm. Doc. 40, Order at 21. Here, Plaintiffs
18   have made a detailed showing about the types of harms immigrants have experienced and
19   will continue to experience as a result of the inability to participate in the City’s Program
20   during the pandemic. Further, being wrongfully denied the ability to participate in the
21   City’s Program, so they do not fall farther behind in their rent and mortgage payments,
22   and thus expose themselves to a greater likelihood of eviction, is the type of harm that
23   justifies relief.
24           C.      The Balance Of Hardships Favors Plaintiffs, and the Public Interest
                     Would Not Be Disserved by a Permanent Injunction
25
26           Because Plaintiffs have established success on the merits, it is clear that the
27   balance of hardships weighs heavily in Plaintiffs’ favor. As the Ninth Circuit stated in
28   Lopez v. Heckler, 713 F.2d 1432, 1437 (9th Cir. 1983):


                                              23
     Case 2:20-cv-01429-DWL Document 64 Filed 10/15/20 Page 24 of 26




 1                  It is not only the harm to the individuals what we must
                    consider in assessing the public interest. Our society as a
 2
                    whole suffers when we neglect the poor, the hungry, the
 3                  disabled, or when we deprive them of their rights and
                    privileges. Society’s interest lies on the side of affording fair
 4                  procedures to all persons, even though the expenditure of
 5                  governmental funds is required. (emphasis added).

 6           Importantly, this issue now presents the flip side of the same coin identified by the
 7   Court in ruling on the Motion for Preliminary Injunction. As the Court stated, “If
 8   Plaintiffs were awarded benefits via a preliminary injunction, only for the City to
 9   ultimately prevail on the merits, this would diminish the funds available to others.” Doc.
10   40, Order at 3, 28 (because the funds are limited, this is a “zero-sum game”).
11           Plaintiffs have demonstrated actual success on the merits. Thus, because – as the
12   Court has recognized – this is a “zero-sum game,” if the City continues to wrongfully
13   exclude immigrants from the Program, this will necessarily diminish the funds available
14   to immigrants who are being wrongfully excluded.
15           For all the reasons discussed above, the public interest favors granting Plaintiffs a
16   permanent injunction as requested. Doc. 24, First Amended Complaint, at 19 (C) (prayer
17   for relief).
18   IV.     Plaintiffs Satisfy the Requirements for a Declaratory Judgment
19           Plaintiffs request a declaratory judgment that the City’s immigration status
20   requirement for eligibility for the emergency housing funds violates federal law. 28
21   U.S.C. § 2201. Doc. 24, First Amended Complaint at 19 (B) (prayer for relief). As the
22   pleadings is this case show, there is a case or controversy between the parties. There are
23   two criteria for a declaratory judgment. The declaratory judgment will (1) serve the
24   useful purpose of clarifying and settling the legal issues and (2) terminate and afford
25   relief from controversy giving rise to the case. McGraw-Edison Co. v. Preformed Line
26   Products Co, 362 F.2d 339, 342 (9th Cir. 1966). A declaratory judgment is appropriate
27   where a public entity has failed to follow the law. See, e.g., Ak-Chin Indian Community
28   v. Central Arizona Water Conservation District, 378 F.Supp.3d 797, 814 (D. Ariz. Sept.


                                               24
     Case 2:20-cv-01429-DWL Document 64 Filed 10/15/20 Page 25 of 26




 1   3, 2009) (where water district failed to deliver water as required by law to Indian
 2   Community, declaratory judge appropriate). A declaratory judgment in this case will
 3   meet both prongs of the declaratory statute. It will allow all immigrants to apply for the
 4   housing funds. It will send a message to the public and have significant educational
 5   importance. Bilbrey by Bilbrey v. Brown, 738 F.2d 1462, 1471 (9th Cir. 1984).
 6                                       CONCLUSION
 7         For all the above reasons, Plaintiffs request that the Court find that the City has
 8   violated federal law and grant Plaintiffs a permanent injunction and a declaratory
 9   judgment.
10         Respectfully submitted this 15th day of October 2020.
11
                                       ARIZONA CENTER FOR LAW IN THE PUBLIC
12                                     INTEREST

13                                     WILLIAM E. MORRIS INSTITUTE FOR
14                                      JUSTICE

15
                                       By /s/Ellen Sue Katz
16
                                          Ellen Sue Katz
17
                                            Attorneys for Plaintiffs
18
19
20
21
22
23
24
25
26
27
28


                                             25
     Case 2:20-cv-01429-DWL Document 64 Filed 10/15/20 Page 26 of 26




 1                              CERTIFICATE OF SERVICE
 2         I hereby certify that on the 15th day of October 2020, I caused the foregoing
 3   document to be electronically transmitted to the Clerk’s Office using the CM/ECF
 4   System for filing and transmittal to the following CM/ECF Registrants:
 5   Mary R. O’Grady
     Kristen L. Windtberg
 6
     Emma J. Cone-Roddy
 7   Osborn Maledon, P.A.
     2929 North Central Avenue, Suite 2100
 8   Phoenix, Arizona 85012-2793
 9   mogrady@omlaw.com
     econe-roddy@omlaw.com
10   kwindtberg@omlaw.com
11
     Cris Meyer, City Attorney
12   Les S. Tuskai, Assistant Chief Counsel
     Office of the City Attorney
13
     200 West Washington Street, Suite 1300
14   Phoenix, Arizona 85003-1611
     cris.meyer@phoenix.gov
15   les.tuskai@phoenix.gov
16
     Attorneys for Defendant
17
18
19                                                /s/ Ellen Sue Katz
20
21
22
23
24
25
26
27
28


                                             26
